Citation Nr: 1127651	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether forfeiture of VA benefits under the provisions of 38 U.S.C. § 6104(a), was proper. 

WITNESSES AT HEARING ON APPEAL

Appellant, L.L. (spouse), and E.C. (daughter)


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from November 1941 to October 1942, and from August 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 final administrative decision of the Regional office in Manila, Republic of Philippines.  

In July 2009, the Veteran, the Veteran's alleged former common law wife, the Veteran's current wife, and the Veteran's adult daughter, testified before a Veterans Service Representative in Manila, the Philippines.  A transcript of that hearing is of record.

In April 2011, the Veteran and the Veteran's adult daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2011, VA received additional written evidence with a written waiver of RO consideration, which was signed by the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file contains a one page typed statement, which is subscribed and sworn, by M.T.V. on April 12, 2007.  The statement is not in English; therefore, the Board must remand the claim for a translation into English.

A review of the record reveals that, in 2008, the Veteran signed a claims form requesting additional compensation and disability benefits on the basis that he had a 12 year old unmarried minor child, "M.", born in 1995.  However, in 2001, he had not claimed any unmarried children, the child's birth certificate lists a man other than the Veteran (by name and age), and the Veteran denied knowledge of "M." in a March 2009 deposition.  As the issue involves whether the Veteran fraudulently claimed "M." as a dependent child for the purpose of additional VA compensation benefits, the Veteran should be notified that he may submit evidence which reflects that "M." is his biological daughter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file a translation of the one page typed statement, which is subscribed and sworn, by M.T.V. on April 12, 2007.  

2.  Notify the Veteran that he may submit any outstanding additional evidence which reflects that "M." is his biological daughter.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative, if any, with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




